*479Opinion of the Court
GEORGE W. Latimer, Judge:
Following his conviction by general court-martial of desertion in violation of Article 85, Uniform Code of Military Justice, 50 USC § 679, the accused was sentenced to dishonorable discharge, total forfeitures, and confinement for two years. Intermediate reviewing authorities have affirmed, and we granted the petition for review because another case was pending which involved the same issue, that is, whether the policy of the convening authority of refusing to consider the suspension or remission of punitive discharges in any case, prejudiced the right of the accused to a full review of his sentence.
The principles set forth in United States v Wise, 6 USCMA 472, 20 CMR 188, decided this day, dispose of the only issue involved.
The decision of the board of review is reversed. The record is returned to The Judge Advocate General of the Army for reference to another convening authority for proper action.
Chief Judge Quinn and Judge Bros-man concur.